Motion Granted in Part; Appeal Dismissed and Memorandum Opinion filed
August 5, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00852-CV


           FRONTERA RESOURCES CORPORATION, Appellant

                                         V.

                            YA II PN, LTD., Appellee

                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-34974


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed June 22, 2020. On June 15, 2021,
appellant filed an unopposed motion to dismiss the appeal and vacate the
enforcement order. See Tex. R. App. P. 42.1(a)(1). The motion to dismiss the
appeal is granted. Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), this
court is not authorized to vacate the trial court’s order on motion of appellant. See
Tex. R. App. 42.1(a)(1). Accordingly, that portion of the motion is denied.



      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, Spain.




                                          2